             Case 1:21-cr-00292-RCL Document 56 Filed 05/21/21 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA,

    v.                                                            Case No. 1:21-cr-292-RCL

    CHRISTOPHER WORRELL,

             Defendant.


                                                  ORDER

            Before the Court is the defendant's motion [55] to reconsider the Court's order [54]

extending time to file supplemental briefs.

            The Court briefly provides context for this motion:

                •   Just before 1:30 p.m. 1 yesterday, government counsel emailed the Court's law clerk

                    and copied defense counsel. Email from William Dreher to Chambers (May 20,

                    2021, 1:26 p.m.). In the email, government counsel informed the Court it that

                    sought an extension of time to file its supplemental briefing and asked if the Court

                    prefen-ed a formal motion to extend the deadlines. See id. Government counsel also

                    said, "I have touched base with defense counsel (cc'd here), who does not oppose

                    the extension of time in these circumstances. I believe [defense counsel] Kelly is

                    currently reviewing the proposed order I have attached here." Id

                •   Just before 3 :00 p.m., the Court's law clerk informed government counsel that the

                    Court requires a written motion for all extensions, copying defense counsel on that

                    response. Email from Chambers to William Dreher (May 20, 2021, 2:57 p.m.).




1
    All times are in Eastern Daylight Time.
         Case 1:21-cr-00292-RCL Document 56 Filed 05/21/21 Page 2 of 3




            •   Twenty-five minutes later, the government moved for an extension of its deadline.

                Mot. for Extension, ECF No. 53 (filed at 3: 18 p.m.). In that motion, the government

                represented that "Counsel for the [sic] Mr. Worrell does not oppose the motion."

                Id. at 2.

            •   An hour and a half later, the Court granted the motion. Order, ECF No. 54 (filed at

                4:42 p.m.).

            •   Finally, at 6:03 p.m., the defendant moved for reconsideration. Mot. Recons., ECF

                No. 55. He said that his consent to the motion was in error:

                            There appears to have a miscommunication between Defendant's
                            Counsel, and Mr. Dreher as to our intent to [o]ppose this motion, as
                            we expressed our intent to do so on May 19, when we expressed our
                            dismay at the DC Jail's intentional delays via "foot-dragging".
                            Though Counsel admittedly misspoke in the email chain dated
                            today, May[] 20 when he wrote "we don't oppose an extension as
                            warranted", when Counsel meant to say "we don't believe an
                            extension is warranted."

                Id. at 1.

        In short, before the Court ruled, defense counsel was on notice for more than three hours

that he had apparently misspoken in his email to the government. Despite that notice, defense

counsel did not correct its apparent error until after the Court had ruled.

        "Motions for reconsideration are 'disfavored."' Wright v. FB.1., 598 F. Supp. 2d 76, 77

(D.D.C. 2009). Nevertheless, interlocutory orders may be reconsidered upon if ( 1) intervening law

has changed, (2) new evidence has become available, (3) clear error marred the decision, or

(4)justice requires revision. SEC v. Bilzerietn, 729 F. Supp. 2d 9, 13 (D.D.C. 2010).

Reconsideration is not "a vehicle for presenting theories or arguments that could have been

advanced earlier." Id. at 14.




                                                     2
        Case 1:21-cr-00292-RCL Document 56 Filed 05/21/21 Page 3 of 3



       Because the defendant could have raised his objections to the motion before the Court

ruled, reconsideration is not appropriate here. Nor does justice demand that the Court take an

extraordinary measure to avoid. a four-day delay in the briefing schedule. The motion to reconsider

the order extending deadlines, therefore, is DENIED.

       IT IS SO ORDERED.


                                                                  ~         c- ~
 Date: _ _    r_k~f~t~--t.~-
                          --1                                      R yce C. Lamberth
                                                                   United States District Judge




                                                3
